DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1, 2, 5-11, 13-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schramm et al. US 2002/0102330 in view of Kimura et al. US 2020/0170285 in view of Bell US 2001/0022980.
Regarding claim 1, Schramm discloses a nutritional food product comprising at least about 50% by weight of egg protein ([0059], [0060]) and between about 0% to about 99 % by weight carbohydrates and preferably about 1% to about 60% by weight of carbohydrates. Schramm teaches a range of carbohydrates which encompasses the claimed range and provides an end point of “about 1”% overlapping the claimed range, and teaches that low or no sugar food bars may be produced in accordance with the present invention ([0058]) suggesting that it would have been obvious to one of ordinary skill in the art to adjust the amount of carbohydrates to the lower end of the range taught by Schramm to the percentages presently claimed. Further one of ordinary skill in the art would have been motivated to adjust the amount of carbohydrates to the lower end of the range taught by Schramm to the percentages presently claimed based on the desired amount of calories for the composition ([0094]).
Claim 1 differs from Schramm in the recitation that the egg protein is specifically derived from whole egg, the whole egg consisting of egg white and egg yolk.
Kimura teaches examples of egg proteins include whole egg powder ([0026]). Thus Kimura teaches types of egg protein include egg protein that is specifically derived from whole egg, the whole egg consisting of egg white and egg yolk (whole egg powder).
Bell discloses that whole egg protein (which is necessarily egg protein that is specifically derived from whole egg, the whole egg consisting of egg white and egg yolk) 
It would have been obvious to one of ordinary skill in the art to modify the egg protein of Schramm to be egg protein that is specifically derived from whole egg, the whole egg consisting of egg white and egg yolk (whole egg powder), since Schramm broadly teaches that the protein of the invention can be an egg protein ([0043]) and since Kimura shows that types of egg proteins include whole egg powder, it would have been obvious to one of ordinary skill in the art to employ a known egg protein as the egg protein in Schramm. It has been held that the selection of a known material based on its suitability for its intended use supports a conclusion of obviousness (MPEP 2144.07).  It additionally would have been obvious to select egg protein that is specifically derived from whole egg, the whole egg consisting of egg white and egg yolk (whole egg protein) since Bell teaches that it is a preferred protein source because it has high biological value/high proportion of the essential amino acids.
Regarding claim 2, Schramm in view of Kimura in view of Bell discloses that the egg protein is powdered (whole egg powder) (‘285, [0026]).
Regarding claim 5, Schramm in view of Kimura in view of Bell discloses that the food product is fat free (no fat food bars may be produced in accordance with the present invention) (‘330, [0062]).
Regarding claim 6, Schramm in view of Kimura in view of Bell discloses that the food product is coated with a food grade composition comprising one or more of chocolate and flavoring agents (‘330, [0084],[0080], [0104]).
Regarding claim 7, Schramm in view of Kimura in view of Bell discloses that the carbohydrate is one of glucose, fructose, galactose, sucrose, and lactose (‘330, [0057]).
Regarding claim 8, Schramm in view of Kimura in view of Bell discloses that the food product further comprises vitamins, minerals (‘330, [0041]).
Regarding claim 9, Schramm in view of Kimura in view of Bell discloses that the nutritional food product is formulated as bar (‘330, [0002]).
Regarding claim 10, Schramm in view of Kimura in view of Bell discloses that the total fat content is between about 0.1 to about 30% by weight (about 0 to about 60 weight percent, preferably about 1 to about 40 weight percent, about 20 weight percent most preferred) (‘330, [0062]).
Regarding claim 11, Schramm in view of Kimura in view of Bell discloses that the egg protein is present in an amount from about 80% by weight (‘330, [0059], [0060]). Since about 80% allows for amounts slightly greater than 80% and about 85% allows for amounts slightly lower than 85% Schramm is seen to teach a range that overlaps with the claimed range (MPEP 2144.05.I).
Regarding claim 13, Schramm discloses a process for preparing a nutritional food product, the process comprising the steps of mixing raw materials including a protein ([0059], [0060], [0102]), bonding a binder to the raw materials (binder is present in kettle A to which materials for forming the bar are added) (‘330, [0100], [0102]), homogenizing the binder and raw materials to form a critical mass (‘330, [0102], [0103]), and cutting the critical mass to form a final food product (the mixture from part II was transferred from the ribbon blender to an extruder and the mass was extruded and then cut into bars) (‘330, [0106]). In the example Schramm does not specifically teach egg 
Claim 13 differs from Schramm in the recitation that the egg protein is specifically derived from whole egg, the whole egg consisting of egg white and egg yolk.
Kimura teaches examples of egg proteins include whole egg powder ([0026]). Thus Kimura teaches types of egg protein include egg protein that is specifically derived from whole egg, the whole egg consisting of egg white and egg yolk (whole egg powder).
Bell discloses that whole egg protein (which is necessarily egg protein that is specifically derived from whole egg, the whole egg consisting of egg white and egg yolk) is a preferred protein source because it has high biological value/high proportion of the essential amino acids ([0031]).
It would have been obvious to one of ordinary skill in the art to modify the egg protein of Schramm to be egg protein that is specifically derived from whole egg, the whole egg consisting of egg white and egg yolk (whole egg powder), since Schramm broadly teaches that the protein of the invention can be an egg protein ([0043]) and since Kimura shows that types of egg proteins include whole egg powder, it would have been obvious to one of ordinary skill in the art to employ a known egg protein as the egg protein in Schramm. It has been held that the selection of a known material based on its suitability for its intended use supports a conclusion of obviousness (MPEP 2144.07).  It additionally would have been obvious to select egg protein that is specifically derived 
Regarding claim 14, Schramm in view of Kimura in view of Bell discloses a step of heating, cooking or agitating the binder prior to the bonding step (‘330, [0100], [0077]).
Regarding claim 15, Schramm in view of Kimura in view of Bell discloses that the egg protein is powdered (whole egg powder) (‘285, [0026]).
Regarding claim 18, Schramm in view of Kimura in view of Bell discloses that the food product is fat free (‘330, [0062]).
Regarding claim 19, Schramm in view of Kimura in view of Bell discloses that the method further comprises a step of coating the food product with a food grade composition comprising one or more of chocolate and flavoring agents (‘330, [0084],[0080], [0104]).


Claims 1-2 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zahouani US 2016/0324818 in view of Kimura et al. US 2020/0170285 in view of Bell US 2001/0022980.
Regarding claim 1, Zahouani discloses a nutritional food product ([0001], [0014], [0054]) comprising at least about 50% by weight of egg protein (70% to 80% by weight) ([0043], [0055]) and between 0.1 to about 15% by weight of carbohydrates (4% to 6% by weight carbohydrates) ([0056]). 
Claim 1 differs from Zahouani in the recitation that the egg protein is specifically derived from whole egg, the whole egg consisting of egg white and yolk. 
Kimura teaches examples of egg proteins include whole egg powder ([0026]). Thus Kimura teaches types of egg protein include egg protein that is specifically derived from whole egg, the whole egg consisting of egg white and egg yolk (whole egg powder).
Bell discloses that whole egg protein (which is necessarily egg protein that is specifically derived from whole egg, the whole egg consisting of egg white and egg yolk) is a preferred protein source because it has high biological value/high proportion of the essential amino acids ([0031]).
It would have been obvious to one of ordinary skill in the art to modify the egg protein of Zahouani to be egg protein that is specifically derived from whole egg, the whole egg consisting of egg white and egg yolk (whole egg powder), since Zahouani broadly teaches that the protein of the invention can be an egg protein ([0043]) and since Kimura shows that types of egg proteins include whole egg powder, it would have been obvious to one of ordinary skill in the art to employ a known egg protein as taught by Kimura as the egg protein in Zahouani. It has been held that the selection of a known material based on its suitability for its intended use supports a conclusion of obviousness (MPEP 2144.07).  It additionally would have been obvious to select egg protein that is specifically derived from whole egg, the whole egg consisting of egg white and egg yolk (whole egg protein), since Bell teaches that it is a preferred protein source because it has high biological value/high proportion of the essential amino acids.
Regarding claim 2, Zahouani in view of Kimura in view of Bell discloses that the egg protein is powdered (whole egg powder) (‘285, [0026]).
Regarding claim 8, Zahouani in view of Kimura in view of Bell discloses that the food product further comprises vitamins, minerals (‘818, [0077])
Regarding claim 9, Zahouani in view of Kimura in view of Bell discloses that the nutritional food product is formulated as a bar (‘818, [0069]).
Regarding claim 10, Zahouani in view of Kimura in view of Bell discloses that the total fat is between about 0.1% to about 30% by weight (2% to 5% by weight) (‘818 [0054]-[0057]). 
Regarding claim 11, Zahouani in view of Kimura in view of Bell discloses that the egg protein is present in an amount from 80% by weight (‘818, [0043], [0055]). Since about 85% allows for amounts slightly lower than 85% Zahouani is seen to teach a range that is merely close with the claimed range (MPEP 2144.05.I). 
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zahouani US 2016/0324818 in view of Kimura et al. US 2020/0170285 in view of Bell US 2001/0022980 in view of Schramm et al. US 2002/0102330.
Regarding claim 6, claim 6 differs from Zahouani in view of Kimura in view of Bell in the recitation that the food product is coated with a food grade composition as claimed. 
Schramm discloses a nutritional food product that is coated with a food grade composition comprising one or more of chocolate and flavoring agents (‘330, [0084],[0080], [0104]). It would have been obvious to one of ordinary skill in the art to modify the food product to Zahouani in view of Kimura in view of Bell to be coated with a 
Regarding claim 7, claim 7 differs from Zahouani in view of Kimura in view of Bell in the recitation that the carbohydrate is one of glucose, fructose, galactose, sucrose, and lactose. Schramm discloses that carbohydrates suitable for forming nutritional food compositions such as food bars include of glucose, fructose, galactose, sucrose, and lactose (‘330, [0057]). It would have been obvious to one of ordinary skill in the art to modify Zahouani in view of Kimura in view of Bell such that the carbohydrate is one of glucose, fructose, galactose, sucrose, and lactose as taught by Schramm since it has been held that the selection of a known material based on its suitability for its intended use supports a conclusion of obviousness (MPEP 2144.07).
Response to Arguments
Applicant's arguments filed 01/11/2022 have been fully considered and a new grounds of rejection has been made in view of Kimura and Bell.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Corbin US 5,110,614 discloses egg protein includes dried whole egg. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316. The examiner can normally be reached M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        

/VIREN A THAKUR/Primary Examiner, Art Unit 1792